          Case 1:19-cr-00018-ABJ Document 345 Filed 02/27/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
      v.                            )              Crim. Action No. 19-0018 (ABJ)
                                    )
ROGER J. STONE, JR.,                )
                                    )
                  Defendant.        )
____________________________________)

                                           ORDER

        Upon consideration of defendant Roger J. Stone, Jr.’s unopposed Motion for Permission

to Travel [Dkt. # 344], the motion is GRANTED. It is ORDERED that defendant may travel to

Akron, Ohio, located within the Northern District of Ohio, from March 3, 2020 until March 11,

2020.

        Defendant shall provide Pretrial Services with a copy of this Order and his

specific travel itinerary for this trip prior to his departure from the Southern District of

Florida. Defendant may not travel to any location aside from that set out above and must

contact Pretrial Services within the first business day by telephone upon his return.

        SO ORDERED.




                                            AMY BERMAN JACKSON
                                            United States District Judge
DATE: February 27, 2020
